STORT, Circuit Justice.
The court are of opinion, that the facts stated in the plea, although not drawn up with technical propriety and exactness, constitute substantially a good defence in abatement of the suit. The judiciary act of 1789 (chapter 20, § 11) declares, that “no civil suit shall be brought before either of said courts (of the United States) against an inhabitant of the United States, by any original process in any other district than that, whereof he is an inhabitant, or in which he shall be found at the time of serving the writ.” The present is a writ of foreign attachment or garnishment, in which the principal defendant, Dreyfous, is admitted to be an inhabitant of Philadelphia. in Pennsylvania; and he was not found, nor has any process been served upon him, in the district of Rhode Island; but the only service has been on his supposed trustees or garnishees. The case, therefore, falls directly within the statute; and as there can be no judgment against the principal defendant, there can be none against his supposed trustees or garnishees. The suit must therefore be abated. Judgment accordingly.